                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.:

VICTOR HANSON,

               Plaintiff,
v.

SOBE SECURITY LLC,
BRIAN FUERY,
NIKKI KRIDLOW A/K/A NIKKI FUERY,

            Defendants.
__________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

       Plaintiff, VICTOR HANSON, brings this action against Defendants, SOBE SECURITY

LLC, BRIAN FUERY, and NIKKI KRIDLOW A/K/A NIKKI FUERY, pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

2.     At all times material hereto, Plaintiff VICTOR HANSON was a resident of the State of

Florida and an “employee” of Defendants as defined by the FLSA.

3.     At all times material hereto, Defendant, SOBE SECURITY LLC, was a Florida corporation

with its principal place of business in South Florida, engaged in commerce in the field of security

services, at all times material hereto was the “employer” of Plaintiff as that term is defined under

statutes referenced herein, engaged along with its employees in interstate commerce, and has

annual gross sales and/or business volume of $500,000 or more.

4.     Defendant, BRIAN FUERY, is a resident of Broward County, Florida and was, and now is,

a manager of Defendant, SOBE SECURITY LLC, controlled Plaintiff’s duties, hours worked, and
compensation, and managed the day-to-day operations of SOBE SECURITY LLC. Accordingly,

BRIAN FUERY was and is an “employer” of the Plaintiff within the meaning of 29 U.S.C.

§203(d).

5.     Defendant, NIKKI KRIDLOW A/K/A NIKKI FUERY, is a resident of Broward County,

Florida and was, and now is, a manager of Defendant, SOBE SECURITY LLC, controlled

Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day operations of

SOBE SECURITY LLC. Accordingly, NIKKI KRIDLOW A/K/A NIKKI FUERY was and is an

“employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

6.      Two or more of Defendants’ employees handled tools, supplies, and equipment

manfuactured outside Florida in furthernace of their business including but not limited to phones,

computers, computer monitors, computer keyboards, computer mice, pens, and paper.

7.     Plaintiff VICTOR HANSON worked for Defendants as a security guard.

8.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

regular hourly rate for hours worked over 40 each week.

9.     Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

worked during Plaintiff’s employment.

10.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

change as Plaintiff engages in the discovery process.

11.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

12.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

waived or abandoned.

13.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

services provided.
                                    COUNT I
                VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                               ALL DEFENDANTS

14.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-13 above as if

set forth herein in full.

15.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

16.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                              Respectfully submitted,

                                              Koz Law, P.A.
                                              320 S.E. 9th Street
                                              Fort Lauderdale, Florida 33316
                                              Phone: (786) 924-9929
                                              Fax: (786) 358-6071
                                              Email: ekoz@kozlawfirm.com




                                              Elliot Kozolchyk, Esq.
                                              Bar No.: 74791
